I concur in the opinion and judgment of Justice Straup. I think it proper, however, to say that in my opinion the judgment rendered is somewhat of an incongruity. The objections urged by appellant impair and invalidate the sale itself rather than extend the time for redemption. I do not think it correct or consistent to hold that the time for redemption is extended beyond the statutory limit upon the grounds that the sale was invalid. Any redemption presupposes a valid sale. But, since appellant asks no more than the right to redeem, and respondent is not complaining on that score, the order made may be warranted.
GIDEON, J., dissenting.
FRICK, J., died pending the decision.